Order                                                       Michigan Supreme Court
                                                                  Lansing, Michigan

  July 7, 2015                                                     Robert P. Young, Jr.,
                                                                              Chief Justice

                                                                    Stephen J. Markman
                                                                        Mary Beth Kelly
  150440 & (145)                                                         Brian K. Zahra
                                                                 Bridget M. McCormack
                                                                       David F. Viviano
                                                                   Richard H. Bernstein,
  JORGE FERRER and KATHLEEN FERRER,                                                Justices
            Plaintiffs,
                                              SC: 150440
  v                                           COA: 308921
                                              Wayne CC: 99-923846-NZ
  COUNTY OF WAYNE,
           Defendant/Third-Party Plaintiff,
  and

  WAYNE COUNTY AIRPORT AUTHORITY,
  successor in interest to WAYNE COUNTY,
                Appellee,
  and

  WALBRIDGE ALDINGER CO.,
          Defendant/Third-Party Defendant/
          Cross-Plaintiff-Appellee,
  and

  SA COMUNALE, INC.,
          Defendant/Cross-Defendant/
          Cross-Plaintiff-Appellant,
  and

  MAT FLEX, INC., and RAPISTAN, INC.,
            Defendants/Cross-Defendants,
  and

  NORTHWEST AIRLINES,
             Third-Party Defendant/Cross-
             Plaintiff-Appellee.
  ________________________________________/
                                                                                                              2


       On order of the Chief Justice, the stipulation to dismiss the application for leave to
appeal is GRANTED. The dismissal is with prejudice and without costs to any party.




                                 I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                           foregoing is a true and complete copy of the order entered at the direction of the Court.


                                          July 7, 2015
                                                                                     Clerk